Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-3-2022 has been entered.

Response to the applicant’s arguments 
Response to the applicant’s arguments 
 Applicant’s IDS is entered.
 Applicant’s arguments are not moot in view of the new rejection. 
 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 12-13, and 20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent App. Pub.  No.:  US 20200191587A1 to Fuchs et al. that was filed in 2017 and in view of NPL, Lee, Misuk et al., An Analysis of Destination Choice for Opaque Airline Products Using Multi-dimensional Binary Logit Models, .Transportation Research, Part A, 46 (2012) (http://dx.doi.org/10.1016/j.tra.2012.08.009) and in view of United States Patent Application Pub. No.: US 2017/0213273 A1 to Dietrich. 

 “…1. (Currently amended) A system comprising: a processor; and  (see server 304 and computing devices 348)
a memory storing instructions which, when executed by the processor, cause the processor to: (see database 324 and computing devices 304. 348)
generate one or more routes for transportation, comprising:  (see FIG. 1 where the origin is provided as block 102 and the destination is at block 104 and see table 1 where the user can be provided with a number of different transportation options to take include an UBER, LYFT, Cab or bus, 
    PNG
    media_image1.png
    886
    812
    media_image1.png
    Greyscale

identify a first plurality of locations associated with a primary modality:  (see paragraph 34-44 where a user can drive to the location or park at a second location and then walk or can take a cab and a bus) 
identify a second plurality of locations associated with a secondary modality
different from the primary modality: (see paragraph 34-44 where a user can drive to the location or park at a second location and then walk or can take a cab and a bus) (see FIG. 1 where the origin is provided as block 102 and the destination is at block 104 and see table 1 where the user can be provided with a number of different transportation options to take include an UBER, LYFT, Cab or bus, train, or city bike, or walking) 
    PNG
    media_image2.png
    404
    836
    media_image2.png
    Greyscale

generate a first plurality of route segments between the first plurality of locations and a second plurality of route segments between the second plurality of locations, wherein the first plurality of route segments and the second plurality of route segments are generated in parallel: and   wherein at least one of the first plurality of locations and the second plurality locations change over time: (see FIG. 1, where the locations can change over time as 138, 132, 128, 114, 110, 106 and 102 and paragraph 35-38 where the user can bike to the different nodes or take via a private car and would depend on the origin location that the user is located as 102 and what  second or third destination is input by the user; see paragraph 41) (see FIG. 1 where the origin is provided as block 102 and the destination is at block 104 and see table 1 where the user can be provided with a number of different transportation options to take include an UBER, LYFT, Cab or bus, train, or city bike, or walking and in FIG. 2 blocks 202-214 the user can be provided with a different route segments based on the 1. Cost, 2. If there is a stadium event, 3. Arrival time; 4. Safety time; 5. Statistical error or waiting times; 6. The maximum distance the user can walk; 7. The maximum amount the user will want to bike; 8. Weather 9 cabs, 10. Buses 11 if the user has bags and it is difficult to change via transportation options; see also FIG. 1 so the user can take a different transportation option to get from 102 to 114 as in to 106 then 108 and then 132 to 128 
generate a proposal that identifies a route including at least one of the first plurality of route segments and at least one of the second plurality of route segments (see paragraph 60-67) 
; and send, for display, the proposal to a computing device”. (see FIG. 3 and remote device 348 and paragraph 68) 
Dietrich teaches “… generate one or more routes for transportation of a user from an origin location to a destination location, 
wherein generating the one or more routes …
generating[[e]], in parallel, (i) a first plurality of route segments using a first vehicle associated with the primary modality to 
connect between the first plurality of locations, and (11) a second plurality of route segments using a second vehicle different than the first vehicle and associated with the secondary modality to connect between the second plurality of locations, and wherein at least one location of the first plurality of”.. (see paragraph 50-58 and claims 1-8)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of FUCHS with the teachings of Dietrich et al. since Dietrich et a. teaches that an algorithm can compare in parallel certain routes with different modalities in parallel based on crime and fuel costs.  This can a best option based on risk, safety, mode, and hiring a different transportation mode.  See claims 1-11 and paragraph 50-59 of Dietrich. 

 Lee teaches “…locations excludes the origin location and at least one location of the second plurality locations excludes the destination location 
and generating[[e]] a proposal that identifies a route for transporting the user from the origin location to the destination location, the proposal including at least  
   one first route segment of the first plurality of route segments and at least one second route segment of the second plurality of route segments; and send, for display, the proposal to a computing device…”.  (see 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of FUCHS with the teachings of LEE since LEE teaches that a computer algorithm can include certain parameters to exclude destinations (N decision makers) and to determine an optimal route based on a number of factors where the best route of a number of routes can be presented to the user.  The computer can analyze in section 3 factors upon which the route can be excluded.  This can provide more relevant options to the individual.  See section 3-5 of Lee. 

In regard to claim 2 and claim 13, Fuchs discloses “2.    (Currently amended) The system of claim 1, wherein the first plurality of locations correspond to locations of vehicles associated with the primary modality”  (See FIG. 1, where each node may be associated with cab, uber, lyft, or buses, trains or bikes and bike rentals in table 1; see paragraph 60-67).  

It is well known in the art to have a GPS device that can provide a first mode of transportation and a second mode of transportation on a display from an origin to a destination. See for example, US Patent Application Pub. No.: US 2014/0365113a1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, and 14-15 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Fuchs and in view of U.S. Patent Application Pub. No.: US 2018/0156623 A1 to West et al. assigned to Microsoft ™ and that was filed in 12-5-16 (hereinafter ‘West”) and in view of NPL, Lee, Misuk et al., An Analysis of Destination Choice for Opaque Airline Products Using Multi-dimensional Binary Logit Models, .Transportation Research, Part A, 46 (2012) (http://dx.doi.org/10.1016/j.tra.2012.08.009) and in view of United States Patent Application Pub. No.: US 2017/0213273 A1 to Dietrich.


    PNG
    media_image3.png
    779
    595
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    808
    631
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    873
    604
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    807
    601
    media_image6.png
    Greyscale
In regard to claim 3 and 14, Fuchs is silent but West teaches “3.    The system of claim 1, wherein locations are identified to include at least one of (i) locations closest to the origin location or (ii) selecting locations closest to the destination location”.  (see FIG. 5 where the origin is shown as element a and the user can walk to close locations of b, c and d to avoid the traffic and save money which are close to the origin location to get to the destination location z, or alternatively, in Fig. 6 can forgot about the rideshare and then move to bus options at location e and f to get to the destination z but will have to wait and walk there);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of FUCHS with the teachings of West since West teaches that a rideshare can be called however a long wait time from a current original location can be indicated. The mobile device may then provide certain options to the user.  For example, a different modality can be suggested.  For example, the user may be indicated to walk to a second pick up spot where a shorter wait can be provided.  Further, the mobile device can suggest a third option where the user can take a bus. This can provide the user with multiple options where the user does not have to wait.  Further, cost savings may be provided so a rideshare operator can accept less money to avoid a highly congested area and pick up the individual at a different less congested location.    This can provide options to the individual calling the ride share via instructions 165.  See abstract and FIG. 4-6 of West. 


4.    The system of claim 1, wherein the first and the second plurality of route segments are identified to comply with at least one of: a maximum distance requirement, a minimum distance requirement, a maximum time requirement, a minimum time requirement, a time-of-day requirement, or a  price requirement. (see FIG. 5 where the origin is shown as element a and the user can walk to close locations of b, c and d to avoid the traffic and save money which are close to the origin location to get to the destination location z, or alternatively, in Fig. 6 can forgot about the rideshare and then move to bus options at location e and f to get to the destination z but will have to wait and walk there);
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the disclosure of FUCHS with the teachings of West since West teaches that a rideshare can be called however a long wait time from a current original location can be indicated. The mobile device may then provide certain options to the user.  For example, a different modality can be suggested.  For example, the user may be indicated to walk to a second pick up spot where a shorter wait can be provided.  Further, the mobile device can suggest a third option where the user can take a bus. This can provide the user with multiple options where the user does not have to wait.  Further, cost savings may be provided so a rideshare operator can accept less money to avoid a highly congested area and pick up the individual at a different less 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 5-8, 10-11 and 16-19 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent App. Pub.  No.:  US 20200191587A1 to Fuchs et al. that was filed in 2017 and in view of NPL, Lee, Misuk et al., An Analysis of Destination Choice for Opaque Airline Products Using Multi-dimensional Binary Logit Models, .Transportation Research, Part A, 46 (2012) (http://dx.doi.org/10.1016/j.tra.2012.08.009) and in view of United States Patent Application Pub. No.: US 2017/0213273 A1 to Dietrich..

In regard to claim 5, and 16, Fuchs discloses  “5 The system of claim 1, wherein the memory stores further instructions which, when executed by the processor while identifying the second plurality of location associated with the second modality, cause the processor to:   identify the second plurality of locations as locations associated with a first secondary modality; and
identify a third plurality of locations associated with a second secondary modality  (see Fig. 1, where each of the 7 nodes 138-114 can include different modalities as indicated in table 1 of a car, bus, walking, uber, lyft, biking; see paragraph 300-44 and 60-67) 
In regard to claim 6 and claim 17, FUCHS discloses “6.    (Currently amended) The system of claim 5, wherein the second plurality of locations correspond to locations of vehicles associated with the first secondary modality, and wherein the
memory stores further instructions which, when executed by the processor cause the processor to:  generate a third plurality of route segments that connect the origin location to at least one of the second plurality of locations; and(see Fig. 1, where each of the 7 nodes 138-114 can include different modalities as indicated in table 1 of a car, bus, walking, uber, lyft, biking; see paragraph 300-44 and 60-67)
generate the second plurality of route segments as route segments that connect at least one of the second plurality of locations a starting location of [[the]] a primary segment utilizing the primary modality”. (see FIG. 1 where the origin is provided as block 102 and the destination is at block 104 and see table 1 where the user can be provided with a number of different transportation options to take include an UBER, LYFT, Cab or bus, train, or city bike, or walking and in FIG. 2 blocks 202-214 the user can be provided with a different route segments based on the 1. Cost, 2. If there is a stadium event, 3. Arrival time; 4. Safety time; 5. Statistical error or waiting times; 6. The maximum distance the user can walk; 7. The maximum amount the user will want to bike; 8. Weather 9 cabs, 10. Buses 11 if the user has bags and it is difficult to change via transportation options; see also FIG. 1 so the user can take a different transportation option 
 
In regard to claim 7 and claim 18, FUCHS discloses “7.    (Currently amended) The system of claim 6, wherein the second plurality of route segments utilize the first secondary modality and the third plurality of route segments utilize the
second secondary modality”. (see FIG. 1 where the origin is provided as block 102 and the destination is at block 104 and see table 1 where the user can be provided with a number of different transportation options to take include an UBER, LYFT, Cab or bus, train, or city bike, or walking and in FIG. 2 blocks 202-214 the user can be provided with a different route segments based on the 1. Cost, 2. If there is a stadium event, 3. Arrival time; 4. Safety time; 5. Statistical error or waiting times; 6. The maximum distance the user can walk; 7. The maximum amount the user will want to bike; 8. Weather 9 cabs, 10. Buses 11 if the user has bags and it is difficult to change via transportation options; see also FIG. 1 so the user can take a different transportation option to get from 102 to 114 as in to 106 then 108 and then 132 to 128 and then to 114)(see paragraph 64 where the routes 
 

Fuchs discloses “8.    The system of claim 7, wherein at least one of the first secondary modality and the second secondary modality includes transportation by bike, transportation by scooter, transportation by walking, and transportation by automobile”.   (see table 1); (see Fig. 1, where each of the 7 nodes 138-114 can include different modalities as indicated in table 1 of a car, bus, walking, uber, lyft, biking; see paragraph 300-44 and 60-67)
 Claim 9 is cancelled.. 
In regard to claim 10 and 19, FUCHS discloses “10.    (Currently amended) The system of claim 6, wherein the memory stores further instructions which, when executed by the processor, cause the processor to:
identify a fourth plurality of route segments that connect the second plurality of locations to the starting location of the primary segment”. (see FIG. 1 where the origin is provided as block 102 and the destination is at block 104 and see table 1 where the user can be provided with a number of different transportation options to take include an UBER, LYFT, Cab or bus, train, or city bike, or walking and in FIG. 2 blocks 202-214 the user can be provided with a different route segments based on the 1. Cost, 2. If there is a stadium event, 3. Arrival time; 4. Safety time; 5. Statistical error or waiting times; 6. The maximum distance the user can walk; 7. The maximum amount the user will want to bike; 8. Weather 9 cabs, 10. Buses 11 if the user has bags and it is difficult to change via transportation options; see also FIG. 1 so the user can take a different transportation option to get from 102 to 114 as in to 106 then 108 and then 132 to 128 and then to 114)(see paragraph 64 where the routes are processed in parallel) (see Fig. 1, where each of the 7 nodes 138-114 can include different modalities as indicated in table 1 of a car, bus, walking, uber, lyft, biking; see paragraph 300-44 and 60-67)
FUCHS  discloses “11.    (Currently amended) The system of claim 10, wherein the  fourth
plurality of route segments are associated with a third secondary modality different from the first secondary modality and the second secondary modality”.  (see FIG. 1 where the origin is provided as block 102 and the destination is at block 104 and see table 1 where the user can be provided with a number of different transportation options to take include an UBER, LYFT, Cab or bus, train, or city bike, or walking and in FIG. 2 blocks 202-214 the user can be provided with a different route segments based on the 1. Cost, 2. If there is a stadium event, 3. Arrival time; 4. Safety time; 5. Statistical error or waiting times; 6. The maximum distance the user can walk; 7. The maximum amount the user will want to bike; 8. Weather 9 cabs, 10. Buses 11 if the user has bags and it is difficult to change via transportation options; see also FIG. 1 so the user can take a different transportation option to get from 102 to 114 as in to 106 then 108 and then 132 to 128 and then to 114)(see paragraph 64 where the routes are processed in parallel) (see Fig. 1, where each of the 7 nodes 138-114 can include different modalities as indicated in table 1 of a car, bus, walking, uber, lyft, biking; see paragraph 300-44 and 60-67)
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669